DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2,4-11,13-18,20 are pending.

Response to Amendment

This Office action responds to amendments filed on 11/24/2020. Remarks are addressed below.

Canceled Claims

	As to claim 3, it is canceled.
	As to claim 12, it is canceled.
	As to claim 19, it is canceled.

Claim Objections

Independent claims 1, 10, and 17 are objected to for informalities, apparent typographical error. The claims recite the term “transmission message” that is presumed to be “transition message” for examination purposes, as suggested by context and by the written description.

The written description does not recite a “transmission” message.

The term “update message” is found in Fig. 5 (label 508) and Fig. 6 (labels 602 and 606) and Fig. 7 (label 704), but in each instance, the written description refers to a “transition message,” which is interpreted for examination purposes to be synonymous with “update message.” The examiner finds that the equivalence in the terms “transition message” and “update message” would be clear to a person having ordinary skill in the art, although the applicant may consider optionally amending the drawings or specification to use terms that are more strictly consistent.

Nonetheless, a “transmission message” is not disclosed in text or drawings and is presumed to be a typographical error intended to represent “transition message.”

Correction or clarification is required.

Claim Rejections - 35 U.S.C. §112

The following is a quotation of AIA  35 U.S.C. §112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2,4-11,13-18,20 are rejected under AIA  35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention because the independent claims 1, 10, and 17 recite contradictory operations.

The independent claims each recite the unconditional clause:

“causing transmission of a secondary state machine transition message.”

However, each claim then later recites a conditional but contradictory clause:

“without causing transmission of the secondary state machine transition1 message”

The “causing transmission” clause is unconditional and is essential to the claim and central to the invention, being processed within the serializable isolation level lock on the primary state machine. Please see, for examples, Fig. 2, label 208 and Fig. 5, label 508.

The claim amendment introduced the contradictory “without causing transmission” clause, while referring to Fig. 7, the “Discard” operation at label 704.

The amendment would agree with the written disclosure if it had been worded “without causing re-queue,” as required by the Fig. 7 label 708 operation, i.e., meaning “without causing retransmission” at label 704.

Thus, for examination purposes, the clause “without causing transmission of the secondary state machine transition2 message” is presumed to mean: “Discard” at Fig. 7 Label 704 “without causing re-queue of the secondary state machine transition message.” 



Claim Rejections - 35 U.S.C. §103

The following is a quotation of AIA  35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5-11,13-18,20 are rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Holst, et al., US 2011/0145201, in view of Word, US 2015/0381549, in further view of Berenson et al., "A Critique of Ansi SQL Isolation Levels," ACM SIGMOD Record, vol. 24, No. 2, pp. 1-10, (1995) (cited in IFW with 07/25/2019 Office action).

	As to claim 1, Holst teaches a method for improving throughput in a distributed transaction processing system, the method comprising:
receiving information regarding a change in state of a particular transaction recorded by the distributed transaction processing system;
Holst, ¶21 [mirror database (secondary state machine) is a same-schema replica of principal database (primary state machine), updated by receiving copies of logged updates that are applied by a “redo thread” at Holst Fig. 1, label 132; please see also Holst Fig. 4; the claimed “state machine” is a data structure modeled by Holst’s database page structures with their SMO and LSN status indicators (quoting the instant specification at ¶2: “the term "state machine" refers to a data structure that can be in any number of different states, but which is in only one state at a time;” please see also the instant specification ¶15 and original dependent claim 9; also, the instant specification at ¶48 further qualifies Holst’s principal database and mirror database as equivalent to the claimed primary state machine and secondary state machine: “the term "schema" as used herein may refer to a collection of database objects, such that two data structures having the same schema have the same collection of database objects”]
updating, by state machine query circuitry of a networked device within the distributed transaction processing system and based on the received information, a state of a primary state machine associated with the particular transaction by performing:
locking the primary state machine using a serializable isolation level lock;
locks for pages to be modified are acquired before modifying any of the pages … database transactions may occur at … a serializable isolation level, Holst ¶¶2,102 [please see also Holst ¶¶30-37: “Begin a database transaction … Acquire an exclusive SMO lock … After all modifications are complete … release each exclusive SMO lock”]
transitioning the state of the primary state machine based on the received information regarding the change in state of the particular transaction;
initiating a database transaction at a first database … setting the SMO bit of each of the one or more pages to a first value … creating one or more first records in a transaction log … performing the database transaction, including modifying the one or more pages … setting the SMO bit of each of the one or more pages to a second value … creating one or more second records in the transaction log … committing the database transaction, Holst ¶14
incrementing a version number associated with the primary state machine; causing transmission of a secondary state machine transition message, wherein the secondary state machine transition message includes an indication of the incremented version number associated with the primary state machine;
each record of the transaction log 120 has a log sequence number (LSN) … LSNs may increase when the transaction log 120 is arranged in chronological order … each page of the databases 110, 130 may include an LSN in the page header, where the value of the LSN at a particular page corresponds to the most recent record of the transaction log 120 associated with a modification of the particular page … the database transaction may modify any number of pages … in a pre-determined order, Holst ¶¶22,25,30 [Holst transaction is equivalent to the claimed transition message; LSN of the most recent record of the transaction log is “an indication of the incremented version number associated with the primary state machine”]
and releasing the serializable isolation level lock on the primary state machine.
locks are released after all modifications have been performed, Holst ¶2
and in response to updating the state of the primary state machine, indicated by receipt of the secondary state machine transition message from the message queue, updating, by state machine query circuitry of a networked device within the distributed transaction processing system, a state of a secondary state machine having a schema identical to that of the primary state machine, wherein the secondary state machine is also associated with the particular transaction.
[Holst, ¶21 teaches mirror database (secondary state machine) is a same-schema replica of principal database (primary state machine), updated by receiving copies of logged updates that are applied by a “redo thread” at Holst Fig. 1, label 132; please see also Holst Fig. 4 illustration of the “redo thread” principal (primary) transactions (transition message) log indicated as received and processed at a mirror database (secondary state machine) with corresponding processing details disclosed in Holst ¶¶47-65]

However, Holst may not teach explicitly the following limitations as taught by Word:
utilizing a message protocol configured to (a) guarantee message delivery via a message queue, and (b) ensure the secondary state machine transition message is consumable by only one consumer,
distributed strict queue system 100 may provide "guaranteed once" delivery for messages (i.e., a guarantee that each message is delivered once and only once), Word ¶83 [guaranteed delivery only once guarantees only one consumer; Word ¶83 also teaches locking and releasing a lock, although not explicitly teaching “serializable isolation level” lock; also, Word ¶¶73-74 teach version sequence numbering, ordinal numbers or time of receipt]
wherein updating the state of the secondary state machine comprises discarding the secondary state machine transition message without causing transmission of the secondary state machine transition message when the secondary state machine transition message is associated with a version of the primary state machine that is older than a current version of the secondary state machine.
[Please note the interpretation issues in the Claim Objections and rejections under 35 U.S.C. §112; “without causing transmission” is interpreted to mean “without re-queuing,” as correlated to the specification’s Fig.7 label 704 (discard the update/transition message and then end processing at label 614’s “Release … lock”) and label 708 “(Re-queue,” i.e., causing retransmission into the message queue for later processing). “Discard” is interpreted to be figurative language meaning “no further processing” as indicated in the PGPUB specification ¶0049, which states (emphasis added): “The state transition message 208 is only processed if the version number identified in the state transition message 208 is in proper sequential order from the version number associated with the secondary state machine 204;” i.e., the examiner finds no indication from claim or specification that the term “discarding” is intended to mean active erasing or data transfer, but rather, as is common in the art of processing message queues, discarding a queued “update” (or “transition”) message means reading it without additional processing and then proceeding to read the next message to be processed]
Word ¶121 discloses: The queue service 1010 may remove the successfully processed messages from one or more logical queues and mark the unsuccessfully processed messages for reprocessing [to remove after successful processing is “discarding” without further processing or re-queueing, as in the disclosure where the messages are “associated with a version of the primary state machine that is older than a current version of the secondary state machine.” The specification does not recite the term “older,” but the claim drafting is not regarded by the examiner as introducing new matter in light of reasonable support found in the PGPUB specification ¶0049 and Fig. 7 (including label 704’s “Discard”); instead, the terminology of this limitation is interpreted for examination purposes to comply with the first of three cases presented in Fig. 7: at Fig. 7 label 702, where “older” is interpreted to mean, “primary state machine version number too low,” i.e., that the update/transition message has already been successfully processed to update the secondary machine and is not needed to be processed again (Word ¶121: queue service 1010 may remove the successfully processed messages); for further explanation of the examiner’s interpretation: the second of three cases is found at Fig. 7 label 706 with the “primary state machine version number too high,” meaning that there are not-yet-received transition records with intervening version sequence numbers, so the received transition record must be saved for later processing, which is accomplished by retransmission, “Re-queue” at label 708 (Word ¶121: mark the unsuccessfully processed messages for reprocessing); the third and final case is Fig. 7 label 710, where “the version number identified in the state transition message 208 is in proper sequential order,” as stated in the PGPUB ¶49, and the transition update message is applied to synchronize/mirror the primary state machine and secondary state machine]
Word ¶83 also discloses the “discarding” step explicitly: deletion step to delete the message from the queue after the consumer has confirmed successful processing of the message [discarding the message only after single processing has occurred at the secondary machine ensures the message is associated with older primary machine]
Word ¶¶52-53 discloses the “discarding” step implicitly: each message may be delivered to a queue consumer once and only once in the distributed strict queue system … preserves the strict order guarantee and the guaranteed once delivery

It would have been obvious to a person having ordinary skill in the art, having the teachings of Word and Holst before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary, the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results. Holst maintains mirrored database states via message logs, and Word teaches details of how message logs (queues) might be better processed. Both references disclose locks to maintain orderly processing (e.g., Word ¶103, Holst ¶2).
One would have been motivated to modify Holst with Word to “take advantage of the strict client preference and the stored local state to ensure the correctness of final results (Word ¶254) because the presentation of messages out of their intended order and the presentation of messages more than once may pose problems for applications that require strict queue behavior (Word ¶2).

In addition, Holst may not teach explicitly the following limitations as disclosed by Berenson:
and the secondary state machine is configured for locking using a less restrictive lock protocol than the serializable isolation level lock used to lock the primary state machine;
Berenson §4.2 defines “Snapshot Isolation” as a lower isolation for reading replicas.

It would have been obvious to a person having ordinary skill in the art, having the teachings of Berenson and Holst before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary, the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results with no change in their respective functions.
One would have been motivated to modify Holst with Berenson because “Running concurrent transactions at different isolation levels allows application designers to trade off concurrency and throughput for correctness” (Berenson §1).

	As to claim 2, the combination of Holst and Word and Berenson teaches the method of claim 1, further comprising:
receiving a request for information regarding a state of the particular transaction at an instance in time the request is received;
reader threads and writer threads at a mirror database are synchronized such that the mirror database is available for read operations … one or more readers may perform partial reads at a mirror database while a multi-page modification is being performed at the mirror database … database mirroring may be achieved using a three-part system … third part may involve operating reader threads at the mirror database … FIG. 7 is a flow diagram to illustrate a particular embodiment of a method 700 of reader thread operation at a mirror database … performed by the reader threads 134 of FIG. 1 … receiving a command to initiate a read operation, Holst ¶3,13,92-93 [“transaction” is equivalent to the Holst reference “page” of data, or multiple pages of data]
retrieving, by state machine query circuitry of a networked device within the distributed transaction processing system, state information from the secondary state machine;
in FIG. 1, the reader thread may determine that the SMO bit 169 of the second page 168 is TRUE, indicating that the redo thread 132 is modifying the second page 168, Holst ¶96 [“state information” for a “transaction” is interpreted as equivalent to Holst’s status indicators (SMO and LSN) with accompanying page information]
and returning, by communications circuitry of a networked device within the distributed transaction processing system, the retrieved state information.
in FIG. 1, the redo thread 132 may complete the read operation by reading the data 171 from the second page 168, Holst ¶100

	As to claim 5, the combination of Holst and Word and Berenson teaches the method of claim 1. Berenson further teaches:
wherein the less restrictive lock protocol comprises a read-committed isolation level lock and
Berenson p. 9 Fig. 2 teaches option of “Isolation to lower degrees of isolation” than serialization and Snapshot isolation, illustrating “Read Committed”
Holst further teaches:
wherein updating the state of the secondary state machine comprises:
receiving a secondary state machine transition message; locking the secondary state machine using the read-committed isolation level lock; retrieving, from the state machine transition message, a version number associated with the primary state machine; retrieving, from the secondary state machine, a version number associated with the secondary state machine; comparing a version number of the primary state machine to a version number associated with the secondary state machine; performing a secondary state machine update operation based on the comparison of the version number of the primary state machine to the version number associated with the secondary state machine;
A redo thread may traverse the transaction log 410 and perform corresponding actions 430 based on the transaction log 410. In a particular embodiment, a redo thread processes each record in a transaction in accordance with the following pseudocode: … 1) If the record indicates that a database transaction was initiated at the principal database, initiate the same database transaction at the mirror database ... database transactions may occur at … a read committed isolation level, Holst ¶48,102 [traversing transaction log to select and initiate same transactions requires comparison of version numbers (LSNs)]
each record of the transaction log 120 has a log sequence number (LSN) … each page of the databases 110, 130 may include an LSN in the page header, where the value of the LSN at a particular page corresponds to the most recent record of the transaction log 120 associated with a modification of the particular page, Holst ¶22 [comparing version numbers of primary and secondary state machines and messages (transactions)]
involve a redo thread at a mirror database using the transaction log to reproduce (i.e., "mirror") transactions of the principal database … use structure modification operation (SMO) bits, SMO locks, and latches for synchronization purposes … includes identifying one or more pages of the second database that correspond to the one or more pages of the first database, Holst ¶¶13,15 [version numbers matched for synchronization]
and releasing the read-committed isolation level lock on the secondary state machine.
locks are released after all modifications have been performed … releasing the plurality of exclusive SMO locks after the mirroring is complete, Holst ¶¶2,15

	As to claim 6, the combination of Holst and Word and Berenson teaches the method of claim 5. Holst and Word further teach, as noted: wherein, the version of the primary state machine is older than the current version of the secondary state machine in an instance in which the version number associated with the primary state machine is less than or equal to the version number associated with the secondary state machine.
If the particular value of the strict order parameter has not been associated with a new message since the last message was delivered to a queue customer, then the message sequence for that particular value may be discarded … deletion step to delete the message from the queue after the consumer has confirmed successful processing of the message, Word ¶¶74,83 [discarding the message only after single processing ensures the message is associated with older primary state machine]
FIG. 4 is a diagram to illustrate operation 400 of a redo thread based on the transaction log of FIG. 3 … a redo thread (e.g., the redo thread 132 at the mirror database 130 of FIG. 1) may traverse the transaction log 410 and perform the corresponding actions 430 … each record of the transaction log 120 has a log sequence number (LSN) … each record of the transaction log 120 has a log sequence number (LSN) … LSNs may increase when the transaction log 120 is arranged in chronological order … each page of the databases 110, 130 may include an LSN in the page header, where the value of the LSN at a particular page corresponds to the most recent record of the transaction log 120 associated with a modification of the particular page … the database transaction may modify any number of pages, Holst ¶¶47-48,22 [traversing the log (message queue), performing only corresponding actions, implying that transition messages are applied in sequence, i.e., bypassing/discarding updates already applied previously, and delaying/“re-queueing” later updates until earlier updates have been applied, as determined by comparing version numbers of primary and secondary state machines and queued messages (logged transactions)]

	As to claim 7, the combination of Holst and Word and Berenson teaches the method of claim 5. Holst and Word further teach, as noted: wherein, in an instance in which the version number associated with the primary state machine is greater than the version number associated with the secondary state machine but not in sequential order, performing the secondary state machine update operation comprises: re-queueing the secondary state machine transition message.
The queue service 1010 may remove the successfully processed messages from one or more logical queues and mark the unsuccessfully processed messages for reprocessing, Word ¶121 [reprocessing is requeueing; please see also Word ¶190, failed messages to be retried] and Word ¶184 disclosing indications of success or failure by individual message along with one or more identifiers of the message, including a message identifier and optionally the value of the strict order parameter for the message]
For example, the earlier message (with a sequence identifier) with the first value 154A and the later message (with a sequence identifier) with the first value 154N may be enqueued in the correct order relative to each other, Word ¶75 [enqueued in different order is re-queueing]
FIG. 4 is a diagram to illustrate operation 400 of a redo thread based on the transaction log of FIG. 3 … a redo thread (e.g., the redo thread 132 at the mirror database 130 of FIG. 1) may traverse the transaction log 410 and perform the corresponding actions 430 … each record of the transaction log 120 has a log sequence number (LSN) … each record of the transaction log 120 has a log sequence number (LSN) … LSNs may increase when the transaction log 120 is arranged in chronological order … each page of the databases 110, 130 may include an LSN in the page header, where the value of the LSN at a particular page corresponds to the most recent record of the transaction log 120 associated with a modification of the particular page … the database transaction may modify any number of pages, Holst ¶¶47-48,22 [traversing the log (message queue), performing only corresponding actions, implying that transition messages are applied in sequence, i.e., bypassing/discarding updates already applied previously, and delaying/“re-queueing” later updates until earlier updates have been applied, as determined by comparing version numbers of primary and secondary state machines and queued messages (logged transactions)]

	As to claim 8, the combination of Holst and Word and Berenson teaches the method of claim 5. Holst further teaches: wherein, in an instance in which the version number associated with the primary state machine is greater than the version number associated with the secondary state machine and in sequential order, performing the secondary state machine update operation comprises: transitioning the state of the secondary state machine based on the received secondary state machine transition message.
FIG. 4 is a diagram to illustrate operation 400 of a redo thread based on the transaction log of FIG. 3 … a redo thread (e.g., the redo thread 132 at the mirror database 130 of FIG. 1) may traverse the transaction log 410 and perform the corresponding actions 430 … each record of the transaction log 120 has a log sequence number (LSN) … each record of the transaction log 120 has a log sequence number (LSN) … LSNs may increase when the transaction log 120 is arranged in chronological order … each page of the databases 110, 130 may include an LSN in the page header, where the value of the LSN at a particular page corresponds to the most recent record of the transaction log 120 associated with a modification of the particular page … the database transaction may modify any number of pages, Holst ¶¶47-48,22 [traversing the log (message queue), performing only corresponding actions, implying that transition messages are applied in sequence, i.e., bypassing/discarding updates already applied previously, and delaying/“re-queueing” later updates until earlier updates have been applied, as determined by comparing version numbers of primary and secondary state machines and queued messages (logged transactions)]

	As to claim 9, the combination of Holst and Word and Berenson teaches the method of claim 1. Holst further teaches: wherein the primary state machine and the secondary state machine are modelled by a relational database management system (RDBMS).
reader threads and writer threads at a mirror database are synchronized such that the mirror database is available for read … Begin a database transaction … For each page that will be modified during the database transaction … Acquire an exclusive SMO lock for the page… After all modifications are complete … release each exclusive SMO lock, Holst ¶¶3,30-37 [the claimed “state machine” is a “data structure” modeled by Holst’s database page structures with SMO and LSN information to determine state and version of updates, which leverage a locking procedure (quoting the instant specification at ¶2: “the term "state machine" refers to a data structure that can be in any number of different states, but which is in only one state at a time … the implementation must leverage a locking procedure that prevents multiple entities from concurrently modifying the state machine”]

	As to claim 10, it is rejected on the same grounds as claim 1.
	As to claim 11, it is rejected on the same grounds as claim 2.
	As to claim 13, it is rejected on the same grounds as claim 5.
As to claim 14, it is rejected on the same grounds as claim 6.
	As to claim 15, it is rejected on the same grounds as claim 7.
	As to claim 16, it is rejected on the same grounds as claim 8.
	As to claim 17, it is rejected on the same grounds as claim 1.
	As to claim 18, it is rejected on the same grounds as claim 2.
	As to claim 20, it is rejected on the same grounds as claim 5.

Claim 4 is rejected under AIA  35 U.S.C. §103(a) as being unpatentable over Holst, et al., US 2011/0145201, in view of Word, US 2015/0381549, in further view of Berenson et al., "A Critique of Ansi SQL Isolation Levels," ACM SIGMOD Record, vol. 24, No. 2, pp. 1-10, (1995) (cited in IFW with 07/25/2019 Office action), in further view of “AMQP V1 Transport, OASIS Standard, 29 October 2012” (NPL attached, hereinafter “Oasis”).

	As to claim 4, the combination of Holst and Word and Berenson teaches the method of claim 1 but may not teach explicitly the following limitations as taught by Oasis: wherein the secondary state machine transition message comprises an Advanced Messaging Queueing Protocol (AMQP) compliant message.
[Oasis pp. 6-7 teach an AMQP link that maintains “precise control over delivery guarantees (e.g., ensuring "exactly once" delivery”)]

It would have been obvious to a person having ordinary skill in the art, having the teachings of Oasis and Holst before the effective filing date of the claimed invention, to combine their processing methods because the references are complementary, the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results. Holst maintains mirrored database states via message logs, and Oasis teaches a standard protocol for processing message logs (queues).
One would have been motivated to modify Holst with Oasis to become compliant with established standards and thereby create a more maintainable system with more ready access to systems expertise.

Response to Arguments

Response to Arguments - Claim Rejections - 35 USC § 103

	REMARKS ARGUE, p. 10-15: “Independent Claims 1, 10, and 17 Are Patentable.”

RESPONSE: Examiner respectfully disagrees as noted above.

	REMARKS ARGUE, pp. 11-12: “Embodiments of the inventive concept are directed to improving the efficiency of a distributed transaction processing system. Two state machines may be used: a primary state machine and a secondary state machine that mirrors the primary state machine. The secondary state machine is kept consistent with the primary state machine through state transition messages that indicate changes to the primary state machine.”

RESPONSE: This is a well-known industry standard for replicated state machines such as databases. The replicated secondary copies may be geographically distributed to allow widespread read access with minimal locks for maximal availability because the master copy is often unavailable while under tighter control to achieve orderly state transitions with ACID properties (Atomicity, Consistency, Isolation, Durability) where primary transitions are recorded in log records (AKA journal records or transition records) that must be transmitted and applied to the secondary copies. Please see the Berenson reference for more background.

	REMARKS ARGUE, pp. 11-12: “… if a state transition message is associated with a version of the primary state machine that is older than the current version of the secondary state machine, then the state machine transition message may be discarded without transmitting the state machine transmission message. Such embodiments are described, for example, in paragraphs 48 and 49 of the present application as published as US Patent Application Publication No. 2017/0255668”

RESPONSE: The examiner interprets “discarded without transmitting” as “discarded without re-queue” because transmitting (“transmission”) is claimed unconditionally in the independent claims prior to these limitations. 

The Word reference discloses these limitations as mapped in the claim rejection above. The PGPUB paragraph 49 summarizes the update process as illustrated in the specification’s Fig. 7, where (1) previously applied transition/update messages are discarded  (Fig. 7 labels 702-704), (2) too-soon transition/update messages are re-queued (Fig. 7 labels 706-708), and (3) the only transition/update messages applied are those that remain, i.e., the next in version sequence number (Fig. 7 label 710): 

“[0049] … The state transition message 208 is only processed if the version number identified in the state transition message 208 is in proper sequential order from the version number associated with the secondary state machine 204.”

	This primary-to-secondary synchronization process is known in the art under different names including “guaranteed once” or “once and only once” or “strict order” message/log/journal/transaction updates such as is disclosed at Word ¶¶52-53 and Word ¶83, with the “discarding” step taught explicitly at Word ¶83. At Word ¶121 the “discarding” step is taught along with the “re-queue” step, as noted above.

	REMARKS ARGUE, pp. 13-14: None of the references are properly cited in the previous Non-Final Office action as teaching the “discarding” limitation as presently claimed. 

RESPONSE: Examiner respectfully disagrees. At least Word ¶83 was cited in the previous Office action for teaching the “discarding” step. Additional excerpts from Word ¶¶52-53 and Word ¶121 are now cited and accompanied by additional explanation to address interpretation issues raised by terminology differences between written description, drawings, and claims. Arguments regarding the other citations are not material to the prior art rejection. 

REMARKS ARGUE, p. 15: Dependent claims are patentable at least based on their dependence.

RESPONSE: The dependent claims are likewise rejected based on their dependence as well as their disclosure in prior art.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Jacobs whose telephone number is 571-272-3856. The examiner can normally be reached on Monday - Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Mariela Reyes, can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Edward Jacobs/
Examiner, Art Unit 2159
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             



    
        
            
        
            
    

    
        1 After correction for typographical error as noted in claim objections above, “transmission message” presumed to mean “transition message.” 
        2 After correction for typographical error as noted in claim objections above, “transmission message” presumed to mean “transition message.”